DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Natu et al. (US 2017/0093834 A1) in view of Gao et al. (US 2019/0034226 A1).

Regarding claim 1, Natu discloses a method of controlling an Ethernet Virtual Private Networks (EVPN) route, comprising: receiving, by a first device, an EVPN route from a second device (fig. 4; paragraph [0055]-[0056], illustrate receiving a message, route advertisement, by the RC 113 from A-PEs); checking, by the first device, whether the route carries a role attribute (fig. 4; paragraph [0056], describe determining indicating that the MAC address requires authentication and new BGP attribute or community string included in the routed advertisement); and controlling, by the first device, distribution of the EVPN route according to a set route synchronization control strategy when determining that the EVPN route carries a role attribute and the carried role attribute has a specified first role attribute value (paragraph [0057]-[0059], explain controlling the forwarding or distributing of MAC route advertisement 137’ and message 141 based on or upon authentication and validity of the MAC address being advertised by removing the BGP attribute or community string originally used to indicate that the MAC address required authentication and may modify the MAC route advertisement). 
Natu doesn’t explicitly disclose the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP).
Gao teaches the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) (paragraph [0009]; [0011]-[0023]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) as taught by Gao into Natu in order to improve accuracy and rate of communication.
Regarding claim 2 and 10, Natu discloses controlling the distribution of the EVPN route according to the route synchronization control strategy comprises: sending, by the first device, 
Natu doesn’t explicitly disclose the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP).
Gao teaches the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) (paragraph [0009]; [0011]-[0023]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) as taught by Gao into Natu in order to improve accuracy and rate of communication.
Regarding claim 3 and 11, Natu discloses wherein controlling the distribution of the EVPN route according to the route synchronization control strategy comprises: checking, by the first device, whether first host information carried by the EVPN route matches a route synchronization rule locally stored in the device (fig. 4; paragraph [0057]); distributing, by the first device, the EVPN route to a device other than the second device when the first host information matches the route synchronization rule (paragraph [0058]-[0059]); and prohibiting, by the first device, distributing the EVPN route to a device other than the second device when 
Natu doesn’t explicitly disclose the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP).
Gao teaches the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) (paragraph [0009]; [0011]-[0023]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) as taught by Gao into Natu in order to improve accuracy and rate of communication.
Regarding claim 4, 12 and 16, Natu discloses wherein distributing the EVPN route to the device other than the second device comprises: determining, by the first device, a network identifier in the route synchronization rule matching the first host information carried by the EVPN route (paragraph [0058]); and distributing, by the first device, the EVPN route to a device in a network corresponding to the network identifier (paragraph [0058]-[0059]). 
Natu doesn’t explicitly disclose the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP).
Gao teaches the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) (paragraph [0009]; [0011]-[0023]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) as taught by Gao into Natu in order to improve accuracy and rate of communication.
Regarding claim 5 and 13, Natu discloses wherein controlling the distribution of the EVPN route according to the route synchronization control strategy comprises: prohibiting, by the first device, distributing the EVPN route to a device other than the second device (fig. 4; paragraph [0059]). 
Natu doesn’t explicitly disclose the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP).
Gao teaches the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) (paragraph [0009]; [0011]-[0023]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first and second devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) as taught by Gao into Natu in order to improve accuracy and rate of communication.
Regarding claim 6 and 14, Natu further discloses comprising: registering, by the first device, first host information carried by the received EVPN route on a server connected to the device (paragraph [0041]-[0042]); receiving, by the first device, a query request message from a third device, wherein the query request message is sent when the EVPN route is not locally present in the third device and a first host is to be accessed by a second host (figs. 2-4; paragraph [0056]; [0043]); the first host is a host corresponding to the first host information (fig. 4); the second host is a host connected to the third device (fig. 4); and the query request message carries the first host information (fig. 4; paragraph [0056]); sending, by the first device, the query request message to the server (fig. 4; paragraph [0057]); and distributing, by the first device, the EVPN route to the third device according to a response message returned by the server, wherein the response message is sent when the server obtains the first host information from locally 
Natu doesn’t explicitly disclose the first and third devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP).
Gao teaches the first and third devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) (paragraph [0009]; [0011]-[0023]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first and third devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) as taught by Gao into Natu in order to improve accuracy and rate of communication.
Regarding claim 7 and 15, Natu discloses wherein, further comprising: receiving, by the first device, a query request message from a third device, wherein the query request message is sent when the EVPN route is not locally present in the third device and a first host is to be accessed by a second host (figs. 2-4; paragraph [0056]; [0043]); the first host is a host corresponding to first host information carried by the EVPN route (fig. 4); the second host is a host connected to the third device (fig. 4); and the query request message carries the first host information (fig. 4; paragraph [0056]); and distributing, by the first device, the EVPN route to the third device when determining that the first host information is present in local host information and that a route synchronization rule matching the first host information is locally present (fig. 4; paragraph [0058]-[0059]). 
Natu doesn’t explicitly disclose the first and third devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first and third devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) as taught by Gao into Natu in order to improve accuracy and rate of communication.
Regarding claim 8 and 17, Natu discloses wherein, further comprising: sending, by the first device, a response message to the third device (fig. 4; paragraph [0057]-[0058]); receiving, by the first device, a reply packet sent by the third device based on the response message, wherein the reply packet carries the first host information (fig. 4; paragraph [0058]); and obtaining, by the first device, the first host information from the received reply packet (fig. 4; paragraph [0058]-[0059]). 
Natu doesn’t explicitly disclose the first and third devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP).
Gao teaches the first and third devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) (paragraph [0009]; [0011]-[0023]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first and third devices are Virtual eXtensible Local Area Network Tunnel End Point (VTEP) as taught by Gao into Natu in order to improve accuracy and rate of communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461